Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I in response/amendment is acknowledged. In a telephone conversation on 6/13/22 Mr. Baratta further elected the  required species A, figs 9-12 The requirement is still deemed proper and is therefore made FINAL.  
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 3-9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-9 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Menguy”; Michel T et. al. US 20180003910 A1.    
 Regarding claim 1, Menguy teaches an optical networking system (see figs. 1-6, pa. 0002-007, 0035) comprising: 
a card having one or more sockets (see at least figs. 4A-4B and 5A, 5H-J, a “card” with sockets) each of the one or more sockets including a connector device (see at least fig. 2-5 and  pa. 0036; also 0029, 0031, 0034-0035); one or more pluggable modules (i.e., 100), 
each pluggable module including an interface (i.e., 200) configured to connect with the connector device of a respective socket (see at least figs. 4A-4B and 5H-J and 5-E-5g and parag. 0054 through mating/interface ) when the pluggable module is fully seated in the respective socket (see at least fig. 4b); and a first protection element (i.e., 148) configured to be held in place near a front edge of the one or more sockets (clearly shown in at least figs. 5H-5J); wherein the first protection element 148 is configured to allow the one or more pluggable modules to be arranged in a partially inserted position within the one or more respective sockets (clearly shown in at least figs. 5H-5J); and wherein the first protection element is further configured to block the one or more pluggable modules from being fully seated in the one or more sockets (see figs. 4-5 and parag. 0035, 0039).  
	However, Menguy does not explicitly teach with regard the above protection element the functional limitation “…thereby prevent the interface of each of the one or more pluggable modules from contacting the connector device of the respective socket”.  Nonetheless, in another embodiment when the first protection element 148 allows the one or more pluggable modules to be arranged in a partially inserted position within the one or more respective sockets (as shown in figs. 4-B) the plug part 29 does not allow the interface of each of the one or more pluggable modules from contacting the connector device of the respective socket.  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the optical the pluggable module  of embodiment figs. 5 with that of the Fig.4, so as to meet the above functional limitation since such modification provides both environmentally and physically protection for the optical connectors (see pa. 0035).  
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
		2. (Original) The optical networking system of claim 1, wherein the first protection element enables the optical networking system to be shipped without connector engagement between the interface of the one or more pluggable modules and the one or more respective connector devices (see figs .4-5; noting that this limitation is mere functional language without any additional structure and the optical networking system can be shipped without connector engagement between the interface of the one or more pluggable modules and the one or more respective connector devices). 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:

AU 2014101551 A4
AU 2010311180 A1
US 20180003910 A1
US 6980725 B1
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883